 

 

 

 

Case 1:21-cv-02509-GBD-DCF Document 27 RAPER Page Torr

1s
avy

Hay

2A ,
; DATE FILER | U | ZU zit

nk:

os Pea dt
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 

 

CHANDEL RICHARD HOFFMAN, :
Plaintiff,
-against- : ORDER
FEDERAL RESERVE BANK OF NEW YORK, : 21 Civ. 2509 (GBD) (DCF)
Defendant.
we ee ee ee eee eee eee ee xX

GEORGE B. DANIELS, United States District Judge:

The June 17, 2021 initial conference is hereby cancelled, in light of this Court’s referral
to Magistrate Judge Freeman for General Pretrial and Dispositive Motions.
Dated: April 1, 2021

New York, New York

SO ORDERED.

GEGRGEE) DANIELS
ued States District Judge

 

 

 
